Dismissed and Memorandum Opinion filed October 11, 2007







Dismissed
and Memorandum Opinion filed October 11, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00782-CR
NO. 14-07-00783-CR
____________
 
ROGER G. GARCIA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
248th District Court
Harris County, Texas
Trial Court Cause Nos. 1023791
& 1040610
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to the offenses of aggravated assault, and bail jumping
and failure to appear.  In accordance with the terms of plea bargain agreements
with the State, the trial court sentenced appellant in each cause on December
5, 2005, to confinement for five years in the Institutional Division of the
Texas Department of Criminal Justice, with the two sentences to run
concurrently.  Appellant filed pro se notices of appeal on August 29, 2007.  We
dismiss the appeals.  




The
trial court entered certifications in each cause of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certifications are included in the records on appeal.  See
Tex. R. App. P. 25.2(d).  The
records support the trial court=s certifications.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
There is
an additional reason to dismiss the appeals.  A defendant=s notice of appeal must be filed
within thirty days after sentence is imposed when the defendant has not filed a
motion for new trial.  See Tex.
R. App. P. 26.2(a)(1).  A notice of appeal that complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998).  If an appeal is not timely perfected, a court of appeals does not
obtain jurisdiction to address the merits of the appeal.  Under those
circumstances it can take no action other than to dismiss the appeal.  Id.  The
records in these appeals contain no timely filed notices of appeal.
Accordingly,
we dismiss the appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed October
11, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b)